Citation Nr: 1533572	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  06-32 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 22, 2000, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD beginning August 22, 2000, and in excess of 70 percent beginning February 1, 2008.

3.  Entitlement to total disability rating due to individual unemployability (TDIU).

4.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus. 

5.  Entitlement to an initial rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy.

6.  Entitlement to an initial rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy.

7.  Entitlement to an effective date earlier than March 4, 2013, for the grant of service connection for type II diabetes mellitus.

8.  Entitlement to an effective date earlier than March 4, 2013, for the grant of service connection for right lower extremity diabetic peripheral neuropathy.

9.  Entitlement to an effective date earlier than March 4, 2013, for the grant of service connection for left lower extremity diabetic peripheral neuropathy.

10.  Entitlement to service connection for a right wrist disability.

11.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Dr. E.T.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This appeal is before the Board of Veterans' Appeals (Board) from August 2005 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C. and a VA Regional Office (RO).  

In November 2010, the Board denied an effective date earlier than August 22, 2000, for the grant of service connection for PTSD and remanded the issues of an initial rating in excess of 50 percent for PTSD and a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Veteran's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate that part of the Board's decision that denied an effective date earlier than August 22, 2000.  In August 2011, the Court granted the Motion and remanded the matter to the Board.

In November 2011, the agency of original jurisdiction (AOJ) increased the Veteran's rating for PTSD to 70 percent effective February 1, 2008.

In December 2012, the Board again denied an effective date earlier than August 22, 2000, for the grant of service connection for PTSD.  The Veteran again appealed the denial to the Court.  In an October 2014 Memorandum Decision, the Court set aside the December 2012 Board decision and remanded the matter to the Board.

In February 2015, the Veteran's attorney presented argument and a witness, Dr. E.T., testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

In March 2015, the Veteran's attorney submitted additional, pertinent evidence along with a written waiver of original RO review of such evidence.  See 38 C.F.R. § 20.1304(c).

The issues of a TDIU prior to October 17, 2007, initial ratings in excess of 20 percent for type II diabetes mellitus and in excess of 10 percent for right and left lower extremity diabetic peripheral neuropathy; effective dates earlier than March 4, 2013, for the grant of service connection for type II diabetes mellitus and right and left lower extremity diabetic peripheral neuropathy; and service connection for right and left wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in June 1990, and that decision became final.

2.  The Veteran filed a claim to reopen a previously denied claim for service connection for a psychiatric disorder, to include PTSD, on August 4, 1998, which was denied by the AOJ in October 1998 and again in March 1999; the Veteran withdrew the claim in a February 9, 2000, statement; and the March 1999 rating decision became final.

3.  On February 9, 2000, VA received a U.S. Army Board for the Correction of Military Records record of proceedings, dated January 8, 1997.

4.  The Veteran filed a claim to reopen a previously denied claim for service connection for PTSD on August 22, 2000, which was granted in an August 2005 rating decision based, at least in part, on the January 8, 1997, U.S. Army Board for the Correction of Military Records proceedings record.

5.  Prior to October 17, 2007, the Veteran's PTSD symptoms were of such nature and severity as to result in occupational and social impairment with reduced reliability and productivity.

6.  Beginning October 17, 2007, the Veteran's PTSD symptoms were of such nature and severity as to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

7.  The Veteran's PTSD has not at any time pertinent to the appeal resulted in total occupational and social impairment.

8.  Since October 17, 2007, the Veteran has received a 70 percent rating for PTSD, and has been unable to secure or follow a substantially gainful occupation as a result of such PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for the grant of service connection for PTSD of August 4, 1998, but no earlier, have been met.  38 U.S.C.A. §§ 5107, 5110(a), (i), 7105(c) (West 1991, 2014); 38 C.F.R. §§ 3.104, 3.156(b), (c), 3.400, 20.302, 20.1103 (1998, 1999, 2014).

2.  The criteria for a rating in excess of 50 percent for PTSD prior to October 17, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a rating of 70 percent, but no greater, for PTSD beginning October 17, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

5.  The criteria for a TDIU beginning October 17, 2007, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice regarding the Veteran's TDIU claim was provided by letter dated in December 2005.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the effective date of service connection or the assigned rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), other service records, VA medical records, identified private treatment records, lay statements from the Veteran's wife, and testimony and private reports from a private medical expert have been obtained.  Also, the Veteran was provided VA examinations of his PTSD in April 2005, April 2006, and December 2010.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As discussed in detail in the decision below, the Board has addressed the applicability of 38 U.S.C. § 5110(i) and 38 C.F.R. §§ 3.156(c) and 3.400(g) to the Veteran's earlier effective date claim, in accordance with the August 2011 Joint Motion and October 2014 Memorandum Decision.  Moreover, in obtaining the December 2010 VA examination report and current VA treatment records, the AOJ substantially complied with the Board's November 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Earlier Effective Date

A.  Background

In its December 2012 decision, the Board provided a detailed procedural history and factual background of this case, which is incorporated into this decision by reference.   

The Veteran's claims file was rebuilt in 1995.  Many of the rating actions and medical records prior to that time are not available.  The AOJ denied service connection for a nervous condition in a February 1982 supplemental statement of the case, which noted that the Veteran had previously been denied service connection for the claimed disability in March 1970 and March 1978.  The Board denied service connection for a nervous condition in March 1983, and service connection for PTSD in June 1990.

The Veteran's then representative submitted a motion for reconsideration of the Board's June 1990 decision in August 1993.  Evidence was submitted with the motion, including a November 1968 STR noting that the Veteran was medically qualified to perform duty as an aerial gunner.  The motion identified such evidence as "new military records which establish that [the Veteran] also functioned as a gunner and helicopter crew chief while stationed in Vietnam."  It also specifically argued that such evidence "corroborate[s] the [Veteran's] statements that he was engaged in combat, and should be considered by the [Board] in adjudicating the [Veteran's] claim for service connection for PTSD," so that "when readjudicating the claim with this new evidence the [Board] must consider 38 U.S.C. § 1154(b)."   The motion further argued that, pursuant to 38 C.F.R. § 20.1000(b), reconsideration of a Board decision may be accorded at any time "[u]pon discovery of new and material evidence in the form of relevant records or reports of the service department concerned," and that the Veteran had "obtained additional military records which are relevant to his claim, including... a November 29 1968 medical statement certifying [the Veteran] as medically qualified to perform duty as an aerial gunner."

The Board's Senior Deputy Vice Chairman, by direction of the Chairman, denied the motion for reconsideration in an August 1996 letter.  The letter informed the Veteran that, under 38 C.FR. § 20.1000, the discretion of the Chairman or his delegate to grant reconsideration of an appellate decision is limited to certain grounds, which included the "discovery of new and material evidence in the form of relevant records or reports of the service department."  The Senior Deputy Vice Chairman, in the letter, summarized the basis for the June 1990 decision and discussed the evidence of record, but found that there was no basis for reconsideration of the Veteran's appeal.  The Senior Deputy Vice Chairman specifically determined that the Veteran's "representative is arguing that the error involved the Board's failure to verify the reported stressors," but that "the Board's decision turned mainly on a finding that [the Veteran] did not currently have PTSD," so that "[i]f the stressors had been verified, the Board's decision would not have changed."   The Senior Deputy Vice Chairman further determined that the Veteran's "argument with regard to 38 U.S.C.A. 1154(b) would be relevant to the question of whether [he] had valid inservice stressors," but that "the Board denied [the Veteran's] claim because it did not find that [he] currently had PTSD, so that specific application of 1154(b) could not change the outcome."  Along with the letter, a document was enclosed entitled "Notice of Appellate Rights following Denial of Motion for Reconsideration."

On August 4, 1998, the Veteran submitted a statement requesting either compensation or pension for several disabilities.  He asserted that he had made previous claims for posttraumatic stress and a nervous condition, and that his primary claim was that he had service-related anxiety that had led to a nervous breakdown.  The Veteran submitted a formal claim to reopen his service connection claim for a psychiatric disorder in September 1998, identifying "nightmares" and "mental problems" as part of the disabilities he was claiming, and the AOJ denied service connection for the Veteran's claimed psychiatric disorder, characterized as a neuropsychiatric condition, in October 1998.  The Veteran submitted further evidence prior to the expiration of the appeal period, and service connection for a neuropsychiatric condition was again denied in a March 1999 rating decision, on the basis that new and material evidence had not been received to reopen the Veteran's previously denied claim.

The Veteran submitted a statement withdrawing his service connection claim for a psychiatric disorder, along with several additional documents, which was received by VA on February 9, 2000.  In his statement, the Veteran asserted that VA was adjudicating claims he was not pursuing, and stated, "Please cease all action on any service connected claims for benefits in regard to bilateral knees, [right] ankle, and nervous disorder."  Along with this statement, the Veteran submitted a copy of a January 9, 1997, record of proceedings of the U.S. Army Board for the Correction of Military Records (ABCMR) with a letter indicating that such proceedings had resulted in a favorable decision on the Veteran's application for correction of military records.  Such proceedings reflect, in part, that the Veteran was assigned to an aviation unit and was assigned helicopter aerial gunnery and crew chief duties.  Also, based on previous cases of a similar nature, the ABCMR determined that the Veteran met the requirement for sustained operations, that he would easily have qualified for an award of an Air Medal in 2 months of service as a door gunner and crew chief, and that it would be an injustice to deny issuances of the award due to a lack of orders.  Thus, the proceedings concluded that the Veteran's records should be corrected to include issuance of the ARCOM, Air Medal, and Vietnam Civil Actions Honor Medal First Class Unit Citation. 

The Veteran submitted a VA Form 21-526 (Application for Compensation or Pension) that was received by VA on August 22, 2000.  Regarding the conditions claimed, the Veteran referred to attached material, which described in-service stressful events.  The Veteran submitted a statement to VA in October 2000 indicating that he sought disability compensation for service connection for PTSD.  The AOJ denied service connection for PTSD in December 2001, the Veteran submitted additional evidence in support of his claim in April 2002, his claim was again denied in a September 2002 rating decision, and he appealed the decision in November 2002.  In January 2005, the Board reopened and remanded the Veteran's claim for service connection for PTSD.  The AOJ granted service connection for PTSD in an August 2005 rating decision.  A Decision Review Officer issued a decision that amended the effective date for service connection to be August 22, 2000.  The Veteran perfected his appeal for an earlier effective date in September 2006.  

The Board denied the Veteran's claim for an effective date earlier than August 22, 2000, for the grant of service connection for PTSD in November 2010.  The Board noted the prior final denials of the Veteran's claim for service connection for PTSD, including the June 1990 Board decision and the March 1999 rating decision.  It was also noted that the Veteran had withdrawn his claim for service connection for PTSD in February 2000 and had not submitted a new claim until August 22, 2000, and that, therefore, no earlier effective date was possible.

In the August 2011 Joint Motion, the parties determined the 2010 Board decision should be remanded for the Board to consider whether the regulation regarding later added service records, 38 C.F.R. § 3.156(c), was applicable.  Specifically, the parties determined that the Veteran's "military records were corrected by the Army Board for Correction of Military Records to reflect that [the Veteran] was awarded 'the Air Medal for the period 29 November 1968 to 22 January 1969; and by showing that [the Veteran] was awarded the Vietnam Civil Actions Honor Medal First Class Unit Citation,'" but that "the Board did not acknowledge [the Veteran's] newly discovered, corrected service records as potentially invoking consideration of an earlier effective date pursuant to section 3.156," noting that "[t]he correction to [the Veteran's] DD Form 214 and the underlying findings of the service department establish that the authorization for the Air Medal at the time of his military discharge was supported by his assignment as a door gunner."  

In its December 2012 decision, the Board again denied an effective date earlier than August 22, 2000, for the grant of service connection for PTSD.  In that decision, the Board noted that the Veteran had sought to reopen his claim for service connection for a psychiatric disorder, to include PTSD, in September 1998, that this claim was denied by the RO in October 1998 and again in March 1999, and that the Veteran did not appeal these decisions and also withdrew his claim for service connection for a psychiatric condition, to include PTSD, in February 2000.  The Board concluded that, therefore, the March 1999 rating decision was the last decision to deny the benefit on any basis and became final.  The Board also noted that the Veteran had been denied service connection for PTSD by way of a final June 1990 Board decision and a final March 1999 rating decision.  The Board noted, moreover, that the Veteran, through his attorney representative, had conceded such finality in the August 2011 Joint Motion filed with the Court.  The Board further noted that the Veteran had sought to reopen his claim for service connection for PTSD with his submission that was received on August 22, 2000, and that, based on the determinations of the finality of the prior Board and rating decisions, the earliest effective date that could be established, absent application of another provision of law or regulation, could be no earlier than the date of the reopened claim.  

The Board also determined that the "action by the ABCMR did not result in the 'correction' of any record that was before the Board in June 1990," but rather "served to correct an internal Army irregularity that could not find the supporting authority for the Air Medal that was listed on the Veteran's DD 214 in 1969."

The Board further determined that the Veteran had been "denied service connection for PTSD in June 1990 because the Board found that the evidence of record did not establish a diagnosis of PTSD," and that in that decision the Board had "not dispute[d] his claimed stressors or his combat service," but rather "determined that the weight of the evidence was against a finding of a clear diagnosis of PTSD, a requirement for the grant of service connection."  The Board found that "that the grant of service connection for PTSD in August 2005 was not related, in any way, to the correction of the Veteran's military records as indicated in the ABCMR report of January 1997," that the "Veteran's Air Medal was of record and not challenged by VA at any time," and that the "action by the ABCMR was not used to establish a confirmation of a stressful event or combat service," and "clearly could not be used to provide a diagnosis of PTSD related to military service."  The Board concluded that "[t]he Veteran's claim was reopened on the basis of a VA outpatient entry that related the Veteran has [sic] having PTSD related to his combat experiences in Vietnam," and that the provisions of 38 U.S.C.A. § 3.156(c) were thus inapplicable.

In its October 2014 Memorandum Decision, the Court determined that the December 2012 Board decision failed to discuss a November 1968 service department record showing that the Veteran was cleared to perform duty as an aerial gunner in its § 3.156(c) analysis, and therefore did not discuss evidence suggesting that the November 1968 record was associated with the claims file only in 1993, as part of the June 1993 motion for Board Chairman reconsideration, and not prior to that time.  The Court determined that "[t]he Board's failure to address the 1968 service department record in the effective date decision here under consideration and to offer adequate reasons or bases regarding the date that it was first associated with [the Veteran's] claims file and the import of that record on the later award of service connection requires remand."  The Court thus determined that, "[o]n remand, the Board must address whether the November 1968 service department record was newly associated with the claims file after the June 1990 Board denial and, if so, whether the later grant of service connection was based in whole or in part on that record, addressing all evidence mentioned herein and resolving reasonable doubt in the [Veteran's] favor."  

The Court further found "that the June 1990 Board decision clearly disputed that the claimed stressors occurred," and that "that the [December 2012] Board decision on appeal did not adequately explain its reasons or bases for finding that the June 1990 Board decision denied service connection for PTSD based solely on the lack of a PTSD diagnosis."  The Court determined that "the Board should consider that, although [the Veteran] may have alleged being an aerial gunner prior to submission of the June 1996 [sic] motion for Board Chairman reconsideration, there appears to be no service record evidence of combat participation, so the grant of service connection may have been based in part on the November 1968 service department record medically clearing [the Veteran] for door gunner duty."  The Court further determined that, on remand, the Board should address the issues that, "although the January 2005 Board decision reopened the PTSD service connection claim based on new diagnoses of PTSD [citation ommitted], the August 2005 RO decision granting service connection noted that the evidence it considered included, in addition to the April 2005 VA examination, SMRs dated July 1966 through July 1969," and that "newly
associated service department records that provide at least a partial basis for a favorable medical opinion that leads to a grant of service connection may entitle a veteran to reconsideration of a prior decision and an earlier effective date under § 3.156(c)."

Moreover, regarding the January 1997 ABCMR report, the Court stated that it was difficult "to discern, given the plain terms of the January 1997 ABCMR decision, the Board's basis for finding that the 1997 action was not a correction of military records."  The Court indicated that, given its "determination that the 1990 Board decision clearly impugned the [Veteran's] credibility as to the type and severity of stressors, which stemmed from reported combat participation," the Board was required to consider whether the January 1997 ABCMR decision entitled the Veteran to an earlier effective date under § 3.156(c).  Alternatively, the Board was to consider "whether the January 1997 ABCMR decision might entitle [the Veteran] to an earlier effective date for service connection under 38 U.S.C. § 5110(i) and 38 C.F.R. 3.400(g)," which allow for earlier effective dates where a claim is disallowed but subsequently reopened and benefits are granted based on new and material evidence resulting from the correction, change, or modification of a military record by a service department pursuant to 10 U.S.C. § 1552.

B.  Law and Regulations
	
Generally, the effective date of an award of service connection, based either on an original claim or a claim reopened after final disallowance, may not be earlier than the date of receipt of claim unless the claim is received within one year of separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

At the time the Veteran reopened his claim on August 22, 2000, the regulation relating to later received evidence in the form of a supplemental report from a service department as new and material evidence was found at 38 C.F.R. § 3.156(c) (1999).  The regulation provided as follows:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.

In addition, the applicable regulation for an effective date established through the receipt of later received service department records was found at 38 C.F.R. § 3.400(q)(2) (1999).  The regulation provided the effective date was to agree with evaluation (as the service department records were considered lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later, subject to rules on original claims filed within 1 year after separation from service.

The regulations regarding the rules pertaining to the reconsideration of decisions on claims based on newly discovered service records received after the initial decision in a claim were amended in September 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (effective October 6, 2006).  From October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.

38 C.F.R. § 3.156(c)(2) provides that such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records and Research Center, or from any other official source.

38 C.F.R. § 3.156(c)(3) provides that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."  The prior effective date provision of 38 C.F.R. § 3.400(q)(2), as cited above, was incorporated into this new paragraph.  See 70 Fed. Reg. 35,389 (June 20, 2005).  

Also, 38 U.S.C.A. § 5110(i) and 38 C.F.R. § 3.400(g) address the possibility of an earlier effective date when a disallowed claim is reopened and thereafter allowed on the basis of new and material evidence that resulted from correction of military records under 10 U.S.C. § 1552.  Where entitlement is established because of the correction, change or modification of a military record, or of a discharge or dismissal, by a Board established under 10 U.S.C. 1552 or 1553, or because of other corrective action by competent military naval, or air authority, the award will be effective from the latest of these dates:  (1) Date application for change, correction, or modification was filed with the service department, in either an original or a disallowed claim; (2) Date of receipt of claim if claim was disallowed; or (3) One year prior to date of reopening of disallowed claim.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(g).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Where, as here, the claimant's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 


C.  Analysis

In this case, the Board finds that the Veteran is entitled to an effective date for the grant of service connection for PTSD of August 4, 1998, but no earlier.

1.  Finality of the March 1999 rating decision denying service connection for a psychiatric disorder, to include PTSD

While it is not entirely clear whether the November 1968 STR showing that the Veteran was cleared to perform duty as an aerial gunner was before the Board when it denied service connection for PTSD in June 1990, it is not disputed that the record had been associated with the claims file by 1993.  See October 2014 Memorandum Decision at 6, 13.  Subsequently, the Veteran filed a motion for reconsideration, specifically arguing that this record was "new and material evidence in the form of relevant records or reports of the service department concerned," and as such formed a basis for reconsideration of the Board's June 1990 decision, and also formed the basis for a grant of the Veteran's service connection claim on the merits.  In August 1996, the Board denied the motion for reconsideration, specifically noting that "discovery of new and material evidence in the form of relevant records or reports of the service department" could form a basis reconsideration of the Veteran's claim, but determining that, in the Veteran's case, there was no basis for reconsideration of his appeal, even if service records would have verified his claimed stressors, as the outcome of the Board's decision would nonetheless have not changed.

Then, on August 4, 1998, the Veteran filed a claim to reopen his previously denied claim for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In connection with this claim the Veteran submitted a November 1998 statement indicating that he had "mental & emotional problems," and evidence of past treatment for PTSD.  In this regard, the parties to the August 2011 Joint Motion specifically acknowledged that the Veteran "submitted requests to reopen the issue of service connection for PTSD, which the regional office (RO) denied in rating decisions dated October 1998 and March 1999."  Such was also acknowledged in the December 2012 Board decision:  "The Veteran sought to reopen his claim for service connection for a psychiatric disorder, to include PTSD, in September 1998.  This claim was denied by the RO in October 1998 and again in March 1999." 

The Veteran's August 4, 1998, claim to reopen a previously denied claim for service connection for a psychiatric disorder, to include PTSD, was adjudicated and denied by the AOJ in October 1998 and again in March 1999, in rating decisions that characterized the Veteran's disability as a "neuropsychiatric condition"; in the March 1999 rating decision, the AOJ acknowledged the June 1990 denial of PTSD, but stated that the submitted evidence did not present a factual basis for reopening the Veteran's claim for his disabilities.  In those rating decisions, the AOJ also denied service connection for flat feet, a bilateral knee condition, and a right ankle condition.  The Veteran did not appeal the denial; rather, in his February 9, 2000, statement to VA, the Veteran withdrew his claim for a psychiatric disorder, to include PTSD, asserting that VA was adjudicating claims he was not pursuing, and stating, "Please cease all action on any service connected claims for benefits in regard to bilateral knees, [right] ankle, and nervous disorder.  This is not what I have filed for."  See Hanson v. Brown, 9 Vet. App. 29 (1996).  In the same statement, the Veteran requested that VA add attached records to his file, including medical records and the January 8, 1997, ABCMR proceedings record.  Subsequently, in a March 2000 rating decision, the AOJ readjudicated the Veteran's claim for service connection for a bilateral foot condition, the only issue from the 1998 and 1999 rating decisions not withdrawn by the Veteran in the February 9, 2000, statement; the Veteran did not object to the AOJ's not adjudicating any another issue.  See Id. at 32.  Thus, as of February 9, 2000, the Veteran's claim to reopen his previously denied claim for a psychiatric disorder, to include PTSD, ceased to exist, was no longer pending, and was not viable.  See Id. at 31.

In both its November 2010 and December 2012 decisions, the Board made the finding that the pending claim for service connection for a psychiatric condition, to include, PTSD, was withdrawn by the Veteran in his February 9, 2000, statement, and these findings were not challenged in the August 2011 Joint Motion or on subsequent appeal to the Court.  See Carbino v. West, 168 F.3d 32, 34 (Fed. Cir.1999), (holding that the failure of an appellant to include an issue or argument in the opening brief will be deemed a waiver of the issue or argument).

Following the February 9, 2000, withdrawal of his claim for a psychiatric disorder, to include PTSD, the Veteran did not appeal, express disagreement with the March 1999 rating decision, or otherwise indicate any intention to retract his February 2000 withdrawal prior to the expiration of the one-year period of issuance of the March 1999 rating decision.  Thus, the March 1999 decision denying the Veteran's claim became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  The Veteran subsequently raised the issue of service connection for PTSD in his August 22, 2000, statement to VA.  

In appealing the November 2010 and December 2012 Board decisions to the Court, neither the Veteran nor his attorney challenged the finality of the March 1999 rating decision of the AOJ; rather, in the August 2011 Joint Motion, the parties explicitly acknowledged the finality of the October 1998 and March 1999 rating decisions:

"Subsequently, [the Veteran] submitted requests to reopen the issue of service connection for PTSD, which the regional office (RO) denied in rating decisions dated October 1998 and March 1999. [citation ommitted].  In short, these denials found that medical evidence submitted by [the Veteran] did not constitute new and material evidence.  citation ommitted [citation ommitted].  While the RO issued these decisions after the service department corrected [the Veteran's] personnel records in January 1997, these records were not associated with the claims file until February 2000. [citation ommitted].  The October 1998 and March 1999 rating decisions became final.

"In August 2000, [the Veteran] again sought to reopen his claim, reiterating that he experienced stressors while engaging in combat as a door gunner."

See August 2011 Joint Motion at 3, 4; see also Carter v. Shinseki, 26 Vet App. 534, 541, 542 (2014) (finding that joint motion for remand, when drafted properly, identifies the essential, undisputed facts necessary for the adjudication of the claim, and that when parties enter into a joint motion for remand, they imply that the terms of the agreement will control), vacated on other grounds sub nom. Carter v. McDonald, No. 2014-7122, 2015 WL 4429842 (Fed. Cir. July 21, 2015).

Again, in its December 2012 decision, the Board explicitly determined that the March 1999 rating decision was the last decision to deny service connection for a psychiatric disorder, to include PTSD, on any basis, and became final.  The Board cited the regulations for such finality, and noted that "the Veteran, through his attorney representative has conceded the procedural determinations of finality in the Joint Motion filed with the Court."  See Carbino 168 F.3d at 34.  

As the March 1999 rating decision denying the Veteran's claim for a psychiatric disorder, to include PTSD, became final, no claim for a psychiatric disorder, to include PTSD, could be pending when the Veteran again raised the issue of entitlement to service connection for PTSD on August 22, 2000.  See Williams v. Peake, 521 F.3d 1348, 1351.

2.  The November 1968 STR and the applicability of § 3.156(c)

The Board notes the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014), which was issued subsequent to both the December 2012 Board decision and the October 2014 Memorandum Decision.  In Blubaugh, the Federal Circuit held that if new military records are received but do not lead to a favorable decision in the claim stream where they are first considered, then § 3.156(c) will not apply in a future reopening even if those records form part of the basis of the ultimate grant of benefits.  The Federal Circuit explained that 3.156(c) "ensures that a veteran is not denied benefits due to an administrative error.  [].  In other words, § 3.156(c) serves to place a veteran in the position he would have been had the VA considered the relevant service department record before the disposition of his earlier claim."  Blubaugh, 773 F.3d at 1313.  In that case, the appellant argued "that the VA has a duty to consider whether the veteran is entitled to a retroactive date of entitlement, even if the VA has already examined the newly associated service record and, despite that record, denied the veteran's claim on the merits."  Id. at 1314.  The Federal Circuit disagreed, explaining that, "according to the plain language of the regulation, subsection (c)(1) does not apply under such circumstances because the VA has already reconsidered the merits of the veteran's claim in light of the relevant service record.  In other words, the VA has exhausted its duty under subsection (c)(1)."  Id.  The Federal Circuit further determined that "because the VA's initial reconsideration under subsection (c)(1) did not result in benefits, subsections (c)(3) and (c)(4) do not apply in that case."  Id.  The Federal Circuit concluded that "[a]ny obligation the VA had to reconsider Mr. Blubaugh's claim in light of his DA Form 20 was exhausted in 1993 when it reopened his claim and, despite possessing this newly associated service record, again denied Mr. Blubaugh's claim on the merits."  Id.

In this case, in denying the Veteran's motion for reconsideration of its June 1990 decision in August 1996, the Board considered the newly submitted November 1968 record reflecting that the Veteran was cleared to perform duty as an aerial gunner, and acknowledged that "discovery of new and material evidence in the form of relevant records or reports of the service department" could form a basis for reconsideration of the Veteran's claim; the Board nonetheless determined that even if service records would have verified the Veteran's claimed stressors, there was no basis for reconsideration of his appeal, as the outcome of the Board's decision would not have changed.  

Moreover, even if the August 1996 denial letter would not be deemed a sufficient consideration of the November 1968 service record in the context of the Veteran's service connection claim so as to ensure that he was "not denied benefits due to an administrative error" under § 3.156(c) and Blubaugh, the November 1968 record reflecting that the Veteran was cleared to perform duty as an aerial gunner had been associated with the claims file and made part of the record, and was reviewed by the AOJ, at the time that the Veteran's August 4, 1998, service connection claim for a psychiatric disorder, to include PTSD, was adjudicated and denied in the October 1998 and March 1999 rating decisions that became final.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, as in Blubaugh, even if the November 1968 service record had formed at least a partial basis for the later grant of service connection for PTSD in August 2005, this record cannot form the basis for an earlier effective date under 38 C.F.R. § 3.156(c) for the grant of service connection based on the Veteran's subsequent August 22, 2000, claim.

The Board has considered the version of 38 C.F.R. § 3.156(c) that existed when the Veteran filed his August 22, 2000, claim, which states that where new and material service department evidence, including official service department records which presumably have been misplaced, is received before or after the decision has become final, the former decision will be reconsidered by VA.  However, this version of this regulation is not substantively different than the revised version, and there is no indication that 38 C.F.R. § 3.156(c) was revised in 2006 to limit the applicability of its provisions.  See 71 Fed. Reg. 52,455 (Sept. 6, 2006) (effective October 6, 2006).  The Board thus finds that the reasoning of, and holding in, Blubaugh applies equally to the previous version of 38 C.F.R. § 3.156(c) and the revised version.

3.  The January 8, 1997, ABCMR report and the applicability of § 3.156(c)

Regarding the January 8, 1997, ABCMR proceedings record, in Shipley v. Shinseki, 24 Vet. App. 458, the Court determined that an earlier effective date for the grant of service connection for PTSD under 38 C.F.R. § 3.156(c) may be based on records that were likely available when the AOJ previously denied service connection, even where such records lead to the amendment of a service record.  Moreover, the version of § 3.156(c) in effect when the Veteran filed his August 22, 2000, claim to reopen provided that "corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such" were included as supplemental reports from a service department that, when "received before or after the decision has become final," require "the former decision [to] be reconsidered by the adjudicating agency of original jurisdiction."

Also, the ABCMR report was received on February 9, 2000, at the same time the Veteran withdrew his claim for a psychiatric disorder; while it was filed within the appeals period of the Veteran's withdrawn claim, it was not of record or considered in the October 1998 or March 1999 rating decisions.  Blubaugh clearly speaks to the inapplicability of 38 C.F.R. § 3.156(c) where a relevant service record is associated with the claims file and VA subsequently "reconsider[s] the merits of the veteran's claim in light of the relevant service record," and that decision becomes final.  Blubaugh, 773 F.3d at 1314.  However, it is less clear whether Blubaugh applies where VA has never actually considered a newly associated relevant service record, even where that record is filed within the appeals period of an adjudicated, but withdrawn, claim.

The Board will thus resolve this uncertainty favorably to the Veteran, and finds that the January 8, 1997, ABCMR proceedings record, received on February 9, 2000, was newly submitted at the time VA adjudicated the Veteran's August 22, 2000, claim to reopen. 

The Board notes that the January 8, 1997, ABCMR proceedings record, received on February 9, 2000, was submitted within one year of issuance of the March 1999 rating decision.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).   However, the Board reiterates that the claim that was pending at the beginning of the appeal period was the August 4, 1998, claim to reopen, which was adjudicated in October 1998 and March 1999, and was withdrawn on February 9, 2000.  Therefore, the pending claim that such evidence was filed in connection with was terminated; the claim did not remain pending with the submission of the record received on February 9, 2000, as the pending status of the claim was terminated by the withdrawal filed at the same time as the submission of such evidence.  Again, the parties to the August 2011 Joint Motion conceded the finality of the October 1998 and March 1999 rating decisions; no assertion has been made that the August 4, 1998, claim, or any other claim for a psychiatric disorder, to include PTSD, remained pending due to the January 8, 1997, ABCMR proceedings record or any other evidence submitted on February 9, 2000.  In this regard, unlike 38 C.F.R. § 3.156(b), under § 3.156(c), there need not be a viable, still-existing claim in order to trigger VA's duty to reconsider a previously adjudicated claim in light of newly submitted evidence.

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the ABCMR report was a relevant official service department record that existed and had not been associated with the claims file when VA decided the Veteran's August 4, 1998, claim for a psychiatric disorder, and was associated with the claims file after VA issued its October 1998 and March 1999 decisions on the claim.  Thus, VA was required to reconsider the claim pursuant to 38 C.F.R. § 3.156(c)(1).   

As determined by the Court in its October 2014 memorandum decision, the Veteran's service connection claim for PTSD, prior to being granted, had previously been denied, in part, based on findings as to "as to the type and severity of stressors, which stemmed from reported combat participation," where the Veteran had previously reported stressors such of being a helicopter crew chief and door gunner in Vietnam, taking enemy fire, and seeing friends killed.  Again, the January 8, 1997, ABCMR proceedings record reflects that the Veteran was assigned to an aviation unit and was assigned helicopter aerial gunnery and crew chief duties, that he met the requirement for sustained operations and would easily have qualified for an award of an Air Medal in 2 months of service as a door gunner and crew chief, and that his records should be corrected to include issuance of the ARCOM, Air Medal, and Vietnam Civil Actions Honor Medal First Class Unit Citation.  In the August 2005 rating decision granting service connection for PTSD, the AOJ, while not specifically mentioning or listing the ABCMR report, noted that the Veteran had been stationed in the Republic of Vietnam as a door gunner on a helicopter, and that he had been assessed as having PTSD due to his experiences in Vietnam.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the August 2005 grant of service connection for PTSD was based, at least in part, on the January 8, 1997, ABCMR proceedings record.  Therefore, pursuant to 38 C.F.R. § 3.156(c)(3), the effective date of service connection for PTSD must be the August 4, 1998, date VA received the previously decided claim.  

As a final matter, the Board has considered the provisions of 38 U.S.C. § 5110(i) and 38 C.F.R. § 3.400(g).  However, an effective date of one year prior to date of reopening of the Veteran's previously disallowed claim, pursuant to his August 22, 2000, claim to reopen, would not result in a more favorable effective date than August 4, 1998.

4.  Conclusion

In summary, the November 1968 STR showing that the Veteran was cleared to perform duty as an aerial gunner was associated with the claims file by 1993.  In August 1996, the Board denied a motion for reconsideration of its June 1990 decision denying service connection for PTSD; in doing so, it considered the newly submitted November 1968 STR, but nonetheless determined that service records verifying the Veteran's claimed stressors would not have changed the outcome of the Board's decision.  The Veteran's August 4, 1998, claim to reopen a previously denied claim for service connection for a psychiatric disorder, to include PTSD, was adjudicated and denied by the AOJ in October 1998 and March 1999 rating decisions.  The Veteran did not appeal the denial and withdrew his claim for a psychiatric disorder, to include PTSD, in February 9, 2000, and the March 1999 decision became final.

Thus, the November 1968 STR had been associated with the claims file and made part of the record, and was reviewed by the AOJ, at the time that the Veteran's August 4, 1998, service connection claim for a psychiatric disorder, to include PTSD, was adjudicated and denied in the March 1999 rating decision that became final.  Therefore, even if the November 1968 STR had formed at least a partial basis for the later grant of service connection for PTSD in August 2005, the STR cannot form the basis for an earlier effective date under 38 C.F.R. § 3.156(c) for the grant of service connection based on the Veteran's subsequent August 22, 2000, claim.  See Blubaugh, 773 F.3d 1310.

However, the January 8, 1997, ABCMR proceedings record, received on February 9, 2000, was newly submitted at the time VA adjudicated the Veteran's August 22, 2000, claim to reopen, and is a relevant official service department record that existed and had not been associated with the claims file when VA denied the Veteran's August 4, 1998, claim for a psychiatric disorder.  Reasonable doubt in the Veteran's favor, the August 2005 grant of service connection for PTSD was based, at least in part, on the January 8, 1997, ABCMR proceedings record.  Therefore, pursuant to 38 C.F.R. § 3.156(c)(3), the effective date of service connection for PTSD must be the August 4, 1998, date VA received the previously decided claim.  See 38 C.F.R. § 3.156(c).

Accordingly, an effective date for the grant of service connection for PTSD of August 4, 1998, but no earlier, is warranted.  

III.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disability is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran has temporary total (100 percent) ratings for his PTSD for the periods of December 12, 2007, to January 31, 2008, and August 7, 2008, to May 30, 2008.  The Board will therefore not consider the Veteran's rating during these periods.  

In this case, the Board finds that a rating for PTSD in excess of 50 percent prior to October 17, 2007, is not warranted; that, beginning October 17, 2007, an effective date of 70 percent but no greater is warranted; and that a rating in excess of 70 percent is not warranted.

Extensive VA treatment records dated between August 1999 and September 2007 reflect PTSD symptoms of depression, anxiety, and irritability; intrusive, distressing thoughts of combat, often noted to occur three times per week; sleeping problems, including nightmares, typically noted to occur approximately three times per week; flashbacks with ruminating thoughts, typically noted to occur three times per week; hypervigilance with increased startle response and being easily startled and jumpy; and avoidance of large groups.

His mood was almost consistently noted to be stable, and it was consistently noted that the Veteran had no suicidal or homicidal thoughts, thought disorder, or psychosis; was well groomed; had fluent, coherent, clear speech, and good eye contact; had no dangerousness and a coherent thought process; did not have, and denied, paranoid thoughts, delusions, and hallucinations; and had good anger management.  His PTSD was repeatedly characterized as "stable," and he was noted to keep himself busy with a hobby repairing radios and other things, and a home study course on computer repair.  He was noted to have had a generally good relationship with his family, living with his ex-wife with whom he had gotten back together, and living with his daughter and her children for a period; he reported such family activities and duties as babysitting, helping care for grandchildren, and providing transportation.  

While the Veteran was noted to have had a generally bright reactive affect, appropriate to content, in September 2004 he was noted to have had affect congruent with content but moderately blunted, in July 2006 his affect was mildly dysphoric but with some appropriate smiling, and in September 2007 his affect was mildly anxious and dysphoric without much range shown.  However, even considering these records, flattened affect is a symptom specifically contemplated in the criteria for a 50 percent rating under DC 9411.

The record also reflects occasional exacerbations of his symptoms.  In November 2003, the Veteran had an acute exacerbation related to a scheduled VA hearing, whereby he isolated himself for 3 weeks and went off all medications, and began having more intrusive thoughts of combat, nightmares nightly, and increased irritability.  In May 2004 he was noted to have had a tearful affect when discussing Vietnam, in February 2005 he reported avoidance of potentially confrontational situations where he feared he would lose his temper, and in September 2007 he reported easy irritability, raising his voice, and feeling "agitated."

However, given the Veteran's symptomatology picture as a whole during this period prior to October 17, 2007, the Veteran's PTSD symptoms more closely approximated the nature and severity of those contemplated in the criteria for a 50 percent rating under DC 9411 than those in the criteria for a 70 percent rating or higher.  

While the Veteran reported depression and anxiety, the record does not reflect that such symptoms rose to the level of near-continuous depression and anxiety such that they affected his ability to function independently, appropriately and effectively.  While he reported irritability, with some flare-ups of such, it has not been of the severity of impaired impulse control such as unprovoked irritability with periods of violence; again, anger management was repeatedly noted to be good.  Also, while some social isolation was noted, the Veteran's relationships, particularly those with his family, indicate difficulty, rather than inability, in establishing and maintaining effective relationships.  

Also, during the period in question, the Veteran underwent two VA examinations.

On April 2005 VA examination, it was noted that the Veteran had begun to be able to look at his symptoms and learn how to tolerate them better than previously, but had continuous PTSD symptoms of avoidance, social isolation, flashbacks, intrusive memories, increased startle reflex, very disrupted sleeping, and irritability.  The Veteran reported that he believed that his VA mental health treatment had been quite helpful and had made his life better, as it had not stopped the symptoms, but he felt more in control.  He reported having very few relationships.  The examiner noted that the Veteran had not been hospitalized, but that his general functioning was relatively poor.

On examination, the Veteran was for the most part pleasant and cooperative, but had significant difficulty staying on topic and actually understanding the questions, appearing easily distracted by his own thoughts with difficulty focusing on the questions.  There was no evidence of delusions or hallucinations.  He had no suicidal or homicidal thoughts, ideations, plans, or intent.  Hygiene was good, and he had no apparent difficulties with the basic activities of daily living.  He was fully oriented but had significant difficulty recalling dates of, for example, the last time he had a drink or when he was hospitalized.  Speech was at times fairly rapid but this improved during the session, and thinking was over-inclusive.  He denied having specific panic attacks, but admitted to feelings of chronic depression and anxiety.  He reported fearing his own impulses and was concerned about being able to control them, although it was noted that at that point he was able to control his impulses.

The examiner assessed the Veteran has having chronically poor psychosocial and functional status and quality of life, being unable to work, and having impaired family role functioning and social and interpersonal relationships.  The Veteran's assigned GAF score was 50.

On April 2006 VA examination, it was noted that the Veteran had made a friend in the place where he lived, and reported a better relationship with his ex-wife after their divorce, so that they were now close friends.  He reported currently having recurrent and intrusive distressing recollections of military events, usually 2-3 times a week, recurrent nightmares, and avoidance symptoms such as avoiding watching fireworks.  He reported feeling detachment from others, markedly diminished interest and participation in significant activities for the past 2 years, difficulty with sleep, and hypervigilance and exaggerated startle response.  He reported feeling irritable and having outbursts of anger at times, and difficulty concentrating at times.  He denied depressed mood every day or most of the day, but had decreased energy level, feelings of worthlessness at times, and diminished ability to concentrate.  He further reported recurrent suicidal thoughts without any planning and stated he would not do it because of his family.  He was casually dressed with fair hygiene, was friendly and cooperative, and was alert and oriented.  He had no psychomotor retardation or agitation, speech was clear and coherent with normal rate, amount, and volume, and he described his mood as "distressed but not depressed; anxious."  His affect was moderately constricted, dysphoric, irritable when talking about the injustices he believed he had related to benefit claims, but appropriate and congruent with mood.  His thought process was goal-directed generally and circumstantial several times.  There were no signs or complaints of delusions and hallucinations, he had no suicidal or homicidal ideation, and he had good insight and judgment.

The VA examiner noted that, according to his report, the Veteran was currently experiencing high moderate symptoms of PTSD and attributed his improvement of symptoms to the medications he was taking.  The examiner stated that the Veteran's PTSD symptoms likely caused significant reduced reliability and productivity, and significant interference in his ability to interact effectively and work efficiently, but that there was no evidence of deterioration of functioning or major changes in severity of his disorder since last review.  The assigned GAF score was 50.

Considering the April 2005 and April 2006 examinations, the Board still finds that the Veteran's PTSD more closely approximated the criteria for a 50 percent rating under DC 9411 than those for a 70 percent or higher rating.  Generally, the Veteran reported, and the VA examiners observed, symptomatology and occupational and social impairment consistent with the nature and severity of that described in the 1999 to September 2007 VA treatment records.  In this regard, the Veteran was noted to have had impaired family role functioning and social and interpersonal relationships, but having a friend where he lived and a relationship with his ex-wife such that they were close friends; again, his social impairment approximated difficulty, rather than inability, in establishing and maintaining effective relationships.  Furthermore, the April 2006 VA examiner specifically stated that the Veteran's PTSD symptoms likely caused significant reduced reliability and productivity, and significant interference in his ability to interact effectively and work efficiently, which most closely corresponds to the level of occupational and social impairment contemplated in the criteria for a 50 percent rating. 

The Board notes the examiners' notations of the Veteran having difficulty staying on topic, appearing easily distracted by his own thoughts with difficulty focusing on the questions, and having an occasionally circumstantial thought process.  However, such symptoms are adequately contemplated in the criteria for a 50 percent rating, which contemplates circumstantial, circumlocutory, or stereotyped speech.  Likewise, while the April 2005 VA examiner noted significant difficulty recalling certain dates, impairment of short- and long-term memory such as retention of only highly learned material is contemplated in the criteria for a 50 percent rating.  

Also, while on April 2005 VA examination, the Veteran reported having no suicidal or homicidal thoughts, ideations, plans, or intent, on April 2006 VA examination he reported recurrent suicidal thoughts without any planning and that he would not do it because of his family.  The Veteran's reports of suicidal thoughts are, however, inconsistent with his own numerous, consistent, repeated reports to the contrary in the extensive number of VA treatment records before and after the April 2006 VA examination, during the period between August 2000 and September 2007.  In this regard, even on the April 2006 VA examination, while the examiner took such history from the Veteran, the examiner also noted that he had no suicidal ideation.  The Board thus finds that the Veteran's PTSD prior to October 17, 2007, was not characterized by suicidal ideation.  Moreover, even assuming the credibility of the Veteran's reports in April 2006, his disability, as a whole, would still more closely approximate the criteria for a 50 percent rating than those for a 70 percent or higher rating for the reasons discussed above.  

The Board also notes the Veteran's GAF scores during this period, which ranged from 50 to the mid-60s, with most assigned GAF scores in the record being 55 or 60.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130; American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

To the extent that any assigned GAF scores ranging from 51 to 60 reflect mild or more moderate symptoms, such as flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social or occupational functioning, such as having few friends, such symptomatology is contemplated in the criteria for a rating of 50 percent for PTSD under DC 9411.  To the extent that the assigned GAF scores of 50, such as those given in June and September 2004, and on April 2005 and April 2006 VA examination, indicate serious symptoms or impairment such as suicidal ideation, severe obsessional rituals, or having no friends, as discussed above, the Board finds more probative the overwhelming and extensive evidence of record from August 22, 2000, to October 16, 2007, reflecting that that the Veteran did not have such severe symptomatology and had been able to maintain some meaningful relationships.  The Board also notes that the question of whether the Veteran has been unable to keep a job due to his PTSD during this period is addressed separately in the remand below.

The Veteran also submitted an April 2006 statement from his wife, asserting that the Veteran was "still volatile at times," that small things could set him off, and that he had trouble sleeping.  She reported an instance whereby the Veteran scared his granddaughter through becoming angry with her.  However, the Board finds such reported symptoms to be consistent with those discussed above, which warrant a 50 percent rating.  Again, while the Veteran repeatedly reported irritability during the period in question, his symptoms were not shown to rise to the severity level of impaired impulse control such as unprovoked irritability with periods of violence.

Thus, the Board finds that a rating for PTSD in excess of 50 percent prior to October 17, 2007, is not warranted.  However, beginning October 17, 2007, a rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.

September 2007 VA psychiatry clinic notes reflect that the Veteran reported that since his last visit he had been stable overall, but that he still had nightmares and easy irritability, with raising his voice, and feeling "agitated" overall.  The Veteran was noted to have been neatly dressed, had very slow movements, with speech clear and coherent though also slowed overall, no suicidal thoughts, and affect mildly anxious and dysphoric without much range shown.  The impression was PTSD with some chronic symptoms as noted.  The Veteran's assigned GAF score was 55, which was consistent with GAF scores assigned over the previous year.

Subsequently, the Veteran was seen for a psychology assessment on October 17, 2007.  On examination, he was well-groomed and fully-oriented, memory appeared grossly intact, and speech was clear and coherent.  Affect was appropriate, mood appeared dysthymic, and he denied recent suicidal or homicidal ideation or current plans to harm himself or others.  He denied auditory hallucinations, and expressed motivation for treatment.  However, the Veteran was assessed at the time as having a GAF score of only 38, which was substantially lower than his previous GAF scores for a period of years.  It was recommended by the examiner that the Veteran could benefit from group and individual psychotherapy and didactic classes offered in the VA PTSD residential treatment program as a means of gaining increased coping skills and reducing PTSD symptoms.  It was decided to recommend PTSD treatment as soon as possible.  The Veteran subsequently entered into a VA inpatient PTSD program in December 2007.

October to December 2007 psychiatry notes reflect that the Veteran continued to deny suicidal or homicidal ideation, paranoid thoughts, hallucinations, delusions, and problems with anger management, and he was observed to be coherent and polite.  Nonetheless, given the apparent considerable increase in the assessment of PTSD severity during October 17, 2007, VA treatment compared with the previous medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that his PTSD warranted a 70 percent rating, but no greater, as of October 17, 2007.  

However, at no point during the appeal period has the Veteran's PTSD approximated the criteria for a 100 percent rating under DC 9411.

VA treatment records dated from February to April 2008, and June 2008 to September 2013, reflect that the Veteran continued to report problems with sleep, with distressful memories and reminders, avoiding crowds, hypervigilance.  The Veteran generally reported that anger management was good, and it was repeatedly noted that the Veteran was coherent, denied suicidal and homicidal ideations, and had no paranoid thoughts, hallucinations, or delusions.  His GAF scores were primarily noted to have been 55.  He was consistently noted to be neatly dressed, and to have coherent thought process and speech, with cognitive functioning within normal limits.  

The record reflects, compared to the period prior to October 17, 2007, some increased symptomology, including increased conflicts with his ex-wife with periods of separation, and occasional notations of slower movements and speech, and occasionally more blunted affect without much range or reactivity shown.  However, the record does not reflect symptomatology of near the nature or severity of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation, or substantial memory loss.  Thus, a 100 percent rating under DC 9411 has not been warranted at any time.

While, generally, the Veteran, since October 17, 2007, has consistently and repeatedly denied suicidal thoughts, and the presence of no suicidal or homicidal ideation was consistently noted, in January 2010, the Veteran contacted the VA National Suicide Prevention Hotline, and expressed vague suicidal ideation, which was noted to have been with no plan and low intent.  However, even considering this one instance, suicidal ideation is a symptom explicitly listed in the criteria for a 70 percent rating under DC 9411, and the evidence does not show symptomology approximating anything close to persistent danger of hurting self or others.  In this regard, a March 2010 follow-up note states that the Veteran was not judged to be a suicide risk, even though his symptoms were severe.

Also, a September 2013 VA treatment record reflects that the Veteran reported that he was "doing ok," and that "the meds are wonderful" with regards to reducing overall irritability and improving depressed mood, and that he also felt that his nightmares were reduced.  However, the Veteran reported that he continued to have daily intrusive memories relating to combat experiences, as well as some flashback like visual experiences of "seeing footprints and shadows" of soldiers, though he denied any voices or other auditory hallucinatory experiences.  At that time, he was noted to have been neatly dressed, had good eye contact, with speech generally clear though overproductive and with quite circumstantial thought process, but with no suicidal thought.  There was noted to have been some borderline visual hallucinatory experiences in the context of likely flashbacks.

However, even assuming the credibility of the Veteran's report of his visual experiences, and assuming that these represented some hallucinatory experience, this was the only report of such in the more than 13 years of extensive treatment records reviewed, which, prior to this, had indicated that the Veteran had no delusions or hallucinations, and that he expressly denied such consistently and repeatedly during that period.  Thus, even considering this note, the record has not reflected symptomology approximating "persistent delusions or hallucinations," or any other such symptoms whereby the Veteran's PTSD as a whole could be said to more closely approximate the criteria for a 100 percent rating than those for 70 percent.

The Veteran was also given a VA examination in December 2010.  At that time, speech and motor activity were unremarkable, the Veteran was fully oriented, thought process showed circumstantiality and tangentiality, but thought content was unremarkable, and the Veteran did not have delusions or hallucinations.  The Veteran was noted to have some inappropriate behavior, but had no episodes of violence and good impulse control.  There were no problems with activities of daily living, and he was able to maintain minimum hygiene.  Remote and recent memory were normal, an immediate memory was mildly impaired.  At that time, the Veteran asserted that he had suicidal ideation "all the time," and had "continuous death wish."

According to the VA examiner, on psychometric testing, the evidence was overwhelming that the Veteran engaged in a marked degree of exaggeration and embellishment, and that if he was as disturbed as the profile suggested it would be improbable that he could remain as an outpatient or make his way to the hospital and his examination that day.  The examiner determined that there clearly was considerable exaggerating that was evident.  The VA examiner assigned a GAF score of 61, and determined that there was not total occupational and social impairment due to the Veteran's PTSD signs and symptoms, but was reduced reliability and productivity due to PTSD.

The December 2010 VA examination findings, therefore, do not provide any basis for a rating of 100 percent for PTSD.  While at that time the Veteran asserted that he had suicidal ideation "all the time" and had "continuous death wish," again, such reports are contradicted by the Veteran's own consistent, repeated reports to the contrary in VA treatment records before and after the December 2010 VA examination; the only time any such suicidal ideation was noted was in January 2010, when the Veteran expressed vague suicidal ideation with no plan and low intent.  Moreover, again, even assuming such reports to be credible, such symptomatology does not approximate the severity of persistent danger of hurting self or others, or otherwise provide a basis for a rating of 100 percent.

Also, while the Veteran's GAF score on October 17, 2007, was noted to have been 38, his GAF scores since that time have generally been noted to be 55, and on VA examination was noted to have been 61.  In this regard, any scores between 51 and 60 reflecting more moderate symptoms, or scores ranging from 41 to 50 reflecting serious symptoms such as suicidal ideation, severe obsessional rituals, or serious impairment in social or occupational functioning, reflect symptomology and impairment contemplated in the criteria for a rating of 70 percent.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  However, as discussed above, the extensive evidence reflects that the Veteran has had no impairment in reality testing or communication of this severity, and this evidence outweighs his one assigned GAF score of 38; in this regard, even in assigning this score, the October 17, 2007, examiner determined that the Veteran fully-oriented, that speech was clear and coherent, and that he denied auditory hallucinations.  Also, impairment in several areas, such as work or school, family relations, judgment, thinking, or mood is contemplated in his 70 percent rating for PTSD, which explicitly contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Veteran's attorney submitted a report from a private psychologist, Dr. E.T., dated in January 2015.  After reviewing the record and interviewing the Veteran, Dr. E.T. stated the Veteran had current symptoms of hypervigilance; difficulty concentrating; generalized anxiety with occasional panic attacks; short-and long- term memory loss; intrusive thoughts; insomnia and sleep disturbance, including nightmares; overwhelming feelings of anger and sorrow with crying spells; withdrawal; and bouts of moderately severe to severe depression.  Dr. E.T. opined that these symptoms caused severe social, personal, and occupational impairment.  She also opined that the Veteran's symptoms had been severe vocationally, socially, and personally since he left service, and that in her opinion his rating was at least 70 percent but could be considered 100 percent since he left service.

Initially, the current symptoms described by Dr. E.T. are consistent with the criteria for a rating of no greater than 70 percent under DC 9411, and Dr. E.T.s assessment does not describe symptoms of the nature and severity of a 100 percent rating.  Regarding the implication in Dr. E.T.'s report that, prior to October 17, 2007, the Veteran's PTSD symptomology warrants a rating of 70 percent Dr. E.T. did not explain how the criteria for a 70 percent rating were met during this period or what symptomatology during that period any such rating would be based on.  Also, the symptoms described by Dr. E.T. are consistent with the criteria for a 50 percent rating under DC 9411.  Prior to October 17, 2007, no panic attacks were described in the record, and there was noted to be no memory loss or, at worst, mild memory loss.  However, even given Dr. E.T.'s description of such symptomatology, short-and long- term memory loss and occasional panic attacks are contemplated in the criteria for a 50 percent rating under DC 9411.  

Also, to the extent that Dr. E.T. might have asserted any symptomology prior to October 17, 2007, of the nature and severity of that contemplated in a rating of 70 percent or higher for PTSD, she did not explain how the Veteran's PTSD symptoms met such criteria given the contemporaneous evidence, which was not discussed by Dr. E.T., and which, as discussed above, suggests otherwise.  The Board finds the extensive, contemporaneous medical evidence of the severity of the Veteran's PTSD symptoms from August 22, 2000, to October 17, 2007, discussed above, to be more probative in determining the severity of the Veteran's PTSD during that period, than Dr. E.T's January 2015 assessment of the level of severity of the Veteran's PTSD symptoms during that period.

Finally, any consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is deferred here in light of the claims being remanded.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, a rating for PTSD in excess of 50 percent prior to October 17, 2007, is not warranted, an effective date of 70 percent but no greater from October 17, 2007, is warranted, and a rating in excess of 70 percent is not warranted; there is no basis for further staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

IV.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The Veteran's only service-connected disability prior to 2013 was PTSD which, as discussed above, was rated 50 percent prior to October 17, 2007, and 70 percent thereafter.  Therefore, as of October 17, 2007, the Veteran met the schedular requirements for a TDIU.

According to information in connection for his claim for TDIU in statements provided in June 2006 and January 2013, the Veteran asserts that he is unable to be employed due to his service-connected PTSD.

The record reflects the February 2013 opinion of the Veteran's VA treating psychiatrist that the Veteran suffered from severe PTSD, and that his symptoms had been longstanding and only partially responsive to treatment, and were of a severity that they seriously impacted his capacity for social and occupational functioning, and that the psychiatrist did not believe that the Veteran would be capable of employment.  Also, in her testimony before the Board in February 2015, and in reports provided in January 2015 and April 2015, a private psychologist, Dr. E.T., opined that the Veteran has been unable to obtain or maintain substantially gainful employment due to his PTSD for a time period going back to at least October 17, 2007.  

On December 2010 VA examination, after examining the Veteran and reviewing the record, the examiner determined that it was less likely than not that the Veteran's service-connected PTSD caused him to be unable to obtain and retain substantially gainful employment, and that the Veteran's psychological disorder alone did not preclude him from gainful employment.  This determination appears to have been based, at least in part, on the examiner's determination, based on psychometric findings and the examination generally, that the Veteran was clearly engaged in considerable exaggeration of symptomatology in connection with a perception of secondary gain.  

However, given the above, and the record as a whole, the Board finds the evidence of whether the Veteran has been unemployable since October 17, 2007, due to his service-connected PTSD to be at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that, since October 17, 2007, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his PTSD. Accordingly, a TDIU as of that date must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

An effective date for the grant of service connection for PTSD of August 4, 1998, but no earlier, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 50 percent for PTSD prior to October 17, 2007, is denied.

A rating of 70 percent, but no greater, for PTSD beginning October 17, 2007, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 70 percent for PTSD is denied.

A TDIU beginning October 17, 2007, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

In July 2014, the Veteran's attorney filed a notice of disagreement with the RO's February 2014 determinations of initial ratings of 20 percent for type II diabetes mellitus, 10 percent for right lower extremity diabetic peripheral neuropathy, and 10 percent for right lower extremity diabetic peripheral neuropathy; an effective date of March 4, 2013 for the grant of service connection for each such disability; and service connection for right and left wrist disabilities.  These claims must therefore be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Also, as reflected in an October 2005 application for a TDIU, the Veteran asserts that he is unable to work due to his PTSD, and that he has not worked since being service connected for such disability.  An April 2005 VA examiner, in discussing the Veteran's PTSD, stated that he was "unable to work."  A June 2006 VA psychiatrist's note states, "I would not recommend [patient] to pursue full time employment as both the psychological and physical stress involved would likely lead to worsening of his PTSD." Also, in her testimony before the Board in February 2015, and in reports provided in January 2015 and April 2015, a private psychologist opined that the Veteran has been unable to obtain or maintain substantially gainful employment due to his PTSD for decades.  Under these circumstances, the matter of a TDIU prior to October 17, 2007 should be referred for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b), if the schedular requirements for a TDIU are not met during this period after adjudication of the other claims being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and a statement of the case in accordance on the issues of higher initial ratings than 20 percent for type II diabetes mellitus, 10 percent for right lower extremity diabetic peripheral neuropathy, and 10 percent for right lower extremity diabetic peripheral neuropathy; an effective date earlier than March 4, 2013, for the grant of service connection for each such disability; and service connection for right and left wrist disabilities.

2.  Then, if the schedular requirements for a TDIU are not met pursuant to 38 C.F.R. § 4.16(a), refer of the matter of a TDIU prior to October 17, 2007, to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

3.  After completing the above and any other necessary development, readjudicate the claim for a TDIU prior to October 17, 2007.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


